Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I,Geoffrey William Smethurst, as the Chief Financial Officer of Consorteum Holdings, Inc., certify that (i) the Form 10-K fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Consorteum Holdings, Inc. /s/Geoffrey William Smethurst Geoffrey William Smethurst ChiefFinancialOfficer November 12,2010
